Summary Prospectus Supplement March 1, 2017 Putnam VT Diversified Income Fund Summary Prospectus dated April 30, 2016 The sub-section Portfolio managers in the section Your fund’s management is replaced in its entirety with the following: Portfolio managers D. William Kohli, Chief Investment Officer, Fixed Income, portfolio manager of the fund since 1994 Michael Atkin, Portfolio Manager, portfolio manager of the fund since 2007 Robert Davis, Portfolio Manager, portfolio manager of the fund since 2017 Brett Kozlowski, Portfolio Manager, portfolio manager of the fund since 2017 Michael Salm, Co-Head of Fixed Income, portfolio manager of the fund since 2011 Paul Scanlon, Co-Head of Fixed Income, portfolio manager of the fund since 2005 305612 3/17
